DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the office action from 6/27/2022, the applicant has submitted an amendment, filed 9/26/2022, amending claims 1-7, 9-13, cancelling claim 8, while arguing to traverse the prior art and other rejections. Applicant’s arguments pertaining to overcoming prior art rejections have been determined persuasive, but the Alice 101 rejections are maintained as the amendments did not overcome them for the reasons explained in the response to arguments.
Response to Arguments
Page 8 the first two ¶’s discuss the latest amendments as well as a broad overview of the last office action without any arguments.
On page 8 in the section titled “ALLOWABLE SUBJECT MATTER”, it is asserted: “The applicant has amendment independent claim 1 to recite features of allowable dependent claim 8”.
This helped overcome the 103 rejection of the said claim, and other independent claims as well as all their dependent claims.
Pages 9-10 are devoted to the 101 rejection. In particular it is argued: “The applicant submits that amended claims overcome the limitation of the conventional technology by notifying people around an unspecified user to be conscious of the fact that a factor of an emotion of the user resides in the people around the user. Additionally, the claimed solution is “necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of an information processing system to notify and make people, around an unspecified user, conscious of the fact that a factor of an emotion of the user resides in the people around the user” (page 9 ¶ 3 lines 3+). It is then concluded on page 10 the 2nd ¶ that: “Applicant submits that the alleged abstract idea is integrated into a practical implementation by controlling the agent service to notify people around the user of the designated emotional state of the user and therefore reflects a practical implementation of the alleged judicial exception.” Finally on page 10 the 3rd ¶ it is asserted: “the present application recites an additional element that provides a meaningful limitation to improve the technology by controlling the agent service to notify people of the fact that the factor of the emotion of the user resides in the people around the user”.
As an initial matter the said “amended claims” had merely absorbed dependent claims already rejected under Alice 101 and these arguments fail to address that rejection in the office action page 6 ¶ 2.
However, at a more fundamental level, there appears to be a misunderstanding of how to address if a claim is assessed to be directed to a “practical implementation” and/or “improve [a] technology”. The office has provided the following guidelines for limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception:
1) Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEPE 2106.05(a);
2) Applying or using a judicial exception to effect a particular treatment of prophylasix for disease or medical condition – see Vanda Memo;
3) Applying the judicial exception with, or by use of, a particular machine, as discussed in MEPE 2106.05(B);
4) Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106,05(c); and
5) Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
As regards to “improvements to functioning of a computer”, there is also Enfish memorandum that provides the following guideline: “To make the determination of whether these claims are directed to an improvement in existing computer technology, the court looked to the teachings of the specification. Specifically, the court identified the specification’s teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements”. And/or MCRO memorandum that teaches: “An “improvement in computer-related technology” is not limited to improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of “rules” (basically mathematical relationships) that improve computer-related technology by allowing computer performance of a function not previously performable by a computer”.
Therefore, respectfully these should provide a framework to address how the applicant’s invention e.g. may have “improv[ed] the technology” as asserted above. The arguments above do not adhere to these guidelines; e.g., the argument quoted from page 9 ¶ 3 lines 3+ about “notifying people around an unspecified user” “that a factor of an emotion of the user resides in the people around the user” does not even require a machine or “information processing system” let alone fulfil the requirements according to Enfish and McRO pertaining to improvements in functioning of the “information processing system” and/or make the “information processing system” “perform[]” “a function not previously performable by a computer”.
For these reasons the 35 U.S.C. 101 rejections (except the one for claim 13 pertaining to the “medium” being mentioned to be “non-transitory”) had to be maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-13 stand rejected:

Claims 1, 12 and 13 are about an “information processing system” “method” (using a “processor”) and “non-transitory computer-readable meium” respectively that are “configured” to “detect” “an emotional condition of a user” (“for example, an unpleasant feeling” spec. Par. 0025 lines 6+), to be “designated emotional state” which is “separate” “from a normal state” (“a usual emotion” (spec. Par. 0038 line 4)). The key is that this “emotion condition” of the “user” became “separate” “from a normal state” as a result of “a person who is a factor” (“For example” “the factor is umbrella” by the “person” in a “train” (spec. Par. 0067 last 6 lines)) and who is “present around  the user”. Following this the “information processing system” “notifie[s]” “people around the user”  of this “user’s” “designated emotional state”. 
Then “an agent of an agent service” is required to “notify agents of people nearby of the designated emotional state”. 

These teachings even when read in light the specification, do not amount to any technique that cannot be done in the mind; i.e., of course we all intuitively even without knowing someone in a crowd, if we hear an unusually loud voice by a person facing another person, know he is somehow angry and very likely due to his interaction with other person. Indeed, anyone around him would notice that without even any need to be informed. As regards to using an “agent” and/or “agent service”, for example people closer to where an emotional change attributed to e.g. an accident of e.g., a feast fight can notify by their cell phones those who are further away and unable to see the fight.
Therefore, these claims recite nothing other than mental processes.
In these claims other than recitation of “system” (in claim 1), “method” (using a “processor” in claim 12) and “non-transitory computer-readable medium” (claim 13), nothing in the claim elements precludes their steps from practically being performed in the mind; that is under the broadest reasonable interpretation, the steps cover performance of the limitations in the mind but for the recitation of generic computer components. If a claim limitation, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it fails within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application, In particular, the claims only recite one additional element, e.g. using a “system”, “method” enabled by a “processor” and/or “non-transitory computer readable medium” at a high-level of generality (i.e., as a generic processor performing generic computer functions). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. The claims are therefore directed to an abstract idea.
Furthermore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “system” and/or “non-transitory computer-readable medium” to perform the limitations amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are thus not patent eligible.
The dependent claim 2 teaches the “detect[ion]” is based on “facial expression” (e.g. “acquired using a camera” indicating “grimance” being “higher” “than” “normal” (spec. Par. 0055 last 4 lines)), and/or “voice information” (e.g. “speaking” “louder than a threshold” (spec. Par. 0040 last 3 lines)). These can all be done by a human and do not require any special machine or anything that cannot be done in the mind.
Claim 3 uses “facial expression” “and contents of mumbling of the user” to determine the “designated emotional state” being “frustration”; These can all be done by a human and do not require any special machine or anything that cannot be done in the mind.
Claim 4 uses “degree of smiling, a tone of a conversation”; These can all be done by a human and do not require any special machine or anything that cannot be done in the mind.
Claim 5 uses any one of a “microphone” “image” and/or “contact” and/or “odor” “sensor”; These can all be done by a human and do not require any special machine or anything that cannot be done in the mind.
Claim 6 assesses the “emotional state” or “condition” based on “user facing a same direction” for a certain “period of time”; These can all be done by a human and do not require any special machine or anything that cannot be done in the mind. For example an accident can cause spectators all turn into the direction of accident responsible for emotional change of one or more people.
claim 7 assesses the same thing when plurality of “nearby” people “are facing a same direction”; The same example as in Claim 6 applies here.
Claims 9-10 assess the “designated emotional state” based on a “dialogue” between the “user” and an “agent” and in particular “based on contents of answers provided by the user”; These can all be done by a human who can hear the “dialogue” and do not require any special machine or anything that cannot be done in the mind.
Finally claim 11 teaches the “system” simply “notifies” “nearby” “people” of a “return” to “normal” should it assess the “user” has “return[ed]” to a “normal state”. These can all be done by a human and do not require any special machine or anything that cannot be done in the mind.
This case does not appear directed to a technological area either, and nor cause any improvement to functioning of any of the devices it is using, also does not lead to any transformation of any state of matter. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
November 21st 2022.